Mr. Ed Gran 12426 Colonel Glenn Road Little Rock, Arkansas 72210
Dear Mr. Gran:
This is in response to your request, pursuant to A.C.A. § 7-9-107
(1987), for certification of the following popular name and ballot title for a proposed constitutional amendment:
(Popular Name)
  NEW TAXES AND FEES AND INCREASES IN EXISTING TAXES AND FEES REFERENDUM AMENDMENT
(Ballot Title)
  From and after the adoption of this Amendment, new taxes and fees and increases in existing taxes and fees passed by the general assembly shall be referred to a vote of the people at the following general election. This section shall be self executing and its provisions mandatory. Statutes shall be enacted only to facilitate its operation. Judicial decision in no way shall restrict, hamper or impair the exercise of rights herein reserved to the people.
The Attorney General is required pursuant to Section 7-9-107 to approve and certify the popular name and ballot title of all proposed initiative and referendum acts or amendments before the petitions are circulated for signature. The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
Section 7-9-107 neither requires nor authorizes this office to make legal determinations concerning the merits of the act or amendment or likelihood that it will accomplish its stated objective. Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed initiative.
The purpose of my review and certification is to insure that the popular name and ballot title honestly, intelligently, and fairly set forth the purpose of the proposed amendment. See ArkansasWomen's Political Caucus v. Riviere, 282 Ark. 463, 466,677 S.W.2d 846 (1984). The popular name is primarily a useful legislative device. Pafford v. Hall, 217 Ark. 734,233 S.W.2d 72 (1950). It need not contain detailed information or include exceptions which might be required of a ballot title, but it must not be misleading or give partisan coloring to the merit of the proposal. Chaney v. Bryant, 259 Ark. 294, 532 S.W.2d 741
(1976); Moore v. Hall, 229 Ark. 411, 316 S.W.2d 207 (1958). The popular name is to be considered together with the ballot title in determining its sufficiency. Id.
A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented. Hoban v. Hall, 229 Ark. 416, 417,316 S.W.2d 185 (1958); Becker v. Riviere, 270 Ark. 219, 223, 226,604 S.W.2d 555 (1980). It has been stated that the ballot title must contain any information that would "give the elector `serious ground for reflection'". Finn v. McCuen, 303 Ark. 418,798 S.W.2d 34 (1990), citing Gaines v. McCuen, 296 Ark. 513,758 S.W.2d 403 (1988). It has been stated that the ballot title must be: 1) intelligible, 2) honest, and 3) impartial. Becker v.McCuen, 303 Ark. 482, 798 S.W.2d 71 (1990) citing Leigh v.Hall, 232 Ark. 558, 339 S.W.2d 104 (1960).
In applying these precepts to the proposed popular name you have submitted, it is my opinion that a shorter popular name would more adequately fulfill the purpose of a popular name, (which is primarily to serve as a useful legislative device, Pafford v.Hall, supra), while still meeting the test of sufficiency when read in conjunction with the ballot title. Moore v. Hall,supra. The proposed popular name is therefore rejected and the following substituted in its stead:
(Popular Name)
TAX AND FEE REFERENDUM AMENDMENT
  The following ballot title is substituted for that submitted in order to fully apprise the voter that this is a constitutional amendment (the main portion of the title is unchanged, as it is a verbatim transcript of the entire text of the proposed amendment and could not more fairly summarize the measure):
  AN AMENDMENT TO THE CONSTITUTION OF THE STATE OF ARKANSAS TO PROVIDE THAT FROM AND AFTER THE ADOPTION OF THIS AMENDMENT, NEW TAXES AND FEES AND INCREASES IN EXISTING TAXES AND FEES PASSED BY THE GENERAL ASSEMBLY SHALL BE REFERRED TO A VOTE OF THE PEOPLE AT THE FOLLOWING GENERAL ELECTION. THIS SECTION SHALL BE SELF EXECUTING AND ITS PROVISIONS MANADATORY. STATUTES SHALL BE ENACTED ONLY TO FACILITATE ITS OPERATION. JUDICIAL DECISION IN NO WAY SHALL RESTRICT, HAMPER OR IMPAIR THE EXERCISE OF RIGHTS HEREIN RESERVED TO THE PEOPLE.
Pursuant to A.C.A. § 7-9-108, instructions to canvassers and signers are enclosed herewith.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh